Exhibit 10.42

XENOPORT, INC.

EMPLOYEE RETENTION BONUS AGREEMENT

THIS EMPLOYEE RETENTION BONUS AGREEMENT (the “Agreement”) is entered into
January 26, 2016 (the “Effective Date”) by and between XenoPort, Inc., a
Delaware corporation (the “Company”) and William G. Harris (“Recipient”).

WHEREAS, the Company considers it essential to the operation of the Company that
Recipient be motivated to remain employed with the Company through August 31,
2016 (the “Retention Date”)and wishes to augment the incentives of Recipient
provided by existing compensatory arrangements; and

WHEREAS, this Agreement provides for the payment of a retention bonus to
Recipient upon satisfaction of his continued employment by the Company from the
Effective Date through the Retention Date.

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements in this Agreement, the parties agree as follows:

1. EFFECT OF AGREEMENT; NON-DUPLICATION OF BENEFITS.

(a) Effect of Agreement. The terms of this Agreement amends and supersedes the
terms set forth in Recipient’s Severance Rights Agreement by and between the
Company and Recipient dated February 9, 2012 (“Severance Rights Agreement”) to
the extent the terms set forth in the Severance Rights Agreement are
inconsistent with or contradict the terms set forth in this Agreement. This
Agreement amends the Severance Rights Agreement as follows: (i) if Recipient’s
employment terminates for any reason on the Retention Date, including due to the
Recipient’s resignation for any reason, for purposes of the Severance Rights
Agreement such termination of employment will be deemed to be a “Qualifying
Termination” (as such term is defined in the Severance Rights Agreement) so that
Recipient will be entitled to the severance benefits set forth in Section 3 of
the Severance Rights Agreement (the “Severance Benefits”) subject to Recipients
provision to the Company of an effective release of claims in a form acceptable
to the Company (the “Release”) no later than sixty (60) days following such
termination of employment, and Recipient’s satisfaction of the other conditions
to payment of severance benefits as set forth in the Severance Rights Agreement,
and (ii) the cash Severance Benefits (12 months base salary and pro-rated bonus)
will be paid by the Company to Recipient in a single lump sum within the thirty
(30) day period following the Release effective date.

(b) Non-Duplication of Benefits. For the avoidance of doubt, in no event will
Recipient be eligible to receive benefits under this Agreement and the Severance
Rights Agreement. In the event that Recipient becomes entitled to benefits under
the Severance Rights Agreement on or prior to the Retention Date, Recipient will
receive benefits under the Severance Rights Agreement (as amended by this
Agreement) and will not be eligible to receive the Retention Bonus benefits set
forth in Section 3 of this Agreement. Recipient acknowledges and agrees that if
Recipient becomes entitled to the Retention Bonus benefits under Section 3 of
this Agreement, Recipient will not be eligible for any benefits under the
Severance Rights Agreement which will automatically terminate in its entirety
without any further action of the Company or Recipient.



--------------------------------------------------------------------------------

2. ELIGIBILITY FOR RETENTION BONUS. Subject to the terms and conditions set
forth in this Agreement, the Company will provide Recipient with the retention
bonus as set forth in Section 3 (the “Retention Bonus”) if Recipient remains
continuously employed by the Company through the Retention Date and Recipient’s
employment does not terminate on the Retention Date. If Recipient’s employment
terminates for any reason on or prior to the Retention Date, including but not
limited to a termination by the Company for any reason, with or without cause,
or a termination due to Recipient’s death or disability or due to Recipient’s
resignation, Recipient will not be eligible to receive the Retention Bonus.

3. RETENTION BONUS. If the Recipient satisfies the eligibility requirements set
forth in Section 2, Recipient will receive the following Retention Bonus
benefits.

(a) Base Salary. The Company will pay Recipient in a single lump twelve
(12) months of Recipient’s then-current base salary (determined as of the
Retention Date). Such payment will be made to Recipient within the thirty
(30) day period following the Retention Date.

(b) Pro-Rated Bonus. The Company will pay Recipient a lump sum payment amount
under the terms of the Company’s 2016 annual cash bonus plan, equal to the
product of (i) a fraction, the numerator of which is the number of days from
January 1, 2016 through the Retention Date and the denominator of which is 365,
and (ii) the actual cash bonus the Recipient would have earned, based on actual
Company and, if applicable, individual performance, had the Recipient remained
employed through the bonus payment date under the 2016 annual cash bonus plan
(the “Pro-Rata Bonus”). This Pro-Rata Bonus payment will be paid on the same
date that active Company employees are paid their cash bonus under the 2016
annual cash bonus plan, but in all cases will be paid to Recipient not later
than March 15, 2017. In the event that Recipient becomes otherwise entitled to a
2016 annual cash bonus due to continued employment following the Retention Date,
the amount of such bonus awarded will be reduced by the amount of the Pro-Rata
Bonus previously paid to Recipient.

4. REQUIRED WITHHOLDING. The Company will withhold from the Retention Bonus
payable to Recipient under this Agreement any amount required to satisfy the
income and employment tax withholding obligations arising under applicable
federal and state laws. Recipient is encouraged to contact his personal legal or
tax advisors with respect to the benefits provided by this Agreement. Neither
the Company nor any of its employees, directors, officers or agents are
authorized to provide any tax advice to Recipient with respect to the benefits
provided under this Agreement. The Company makes no representations or
warranties to Recipient regarding the tax treatment of the amounts payable under
this Agreement.

5. NO GUARANTEE OF EMPLOYMENT. This Agreement is intended to provide a financial
incentive to Recipient and is not intended to confer any rights to continued
employment upon Recipient, whose employment will remain at-will and subject to
termination by either the Company or Recipient at any time, with or without
cause or notice.

6. NO EQUITY INTEREST; STATUS AS CREDITOR. Nothing in this Agreement creates or
conveys any equity or ownership interest in the Company or any rights commonly
associated with any such interest, including, but not limited to, the right to
vote on any matters put before the Company’s stockholders. The Retention Bonus
does not constitute a “security” of the Company. Recipient’s sole right under
this Agreement will be as a general unsecured creditor of the Company.

7. NO ASSIGNMENT OR TRANSFER BY THE RECIPIENT. None of the rights, benefits,
obligations or duties under this Agreement may be assigned or transferred by
Recipient except by will or under the laws of descent and distribution. Any
purported assignment or transfer by Recipient will be void.

 

2



--------------------------------------------------------------------------------

8. AMENDMENT OR TERMINATION. The Board may amend or terminate this Agreement at
any time; provided, however, that no such amendment or termination will
adversely affect the rights of Recipient under this Agreement without the
written consent of Recipient.

9. SECTION 409A. The Retention Bonus is intended to qualify for the “short-term
deferral” exemption from application of Section 409A of the Internal Revenue
Code, and any ambiguities herein shall be interpreted accordingly.

10. GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without reference to its or
any other jurisdiction’s conflicts of laws principles. The parties submit to the
jurisdiction of the state or federal courts, as applicable, encompassing the
current location of the Company’s principal headquarters at the time of such
dispute or claim.

11. SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of this Agreement, and this Agreement will be construed and enforced
as if such provision had not been included.

12. ENTIRE AGREEMENT. This Agreement sets forth all of the agreements and
understandings between the Company and Recipient with respect to the subject
matter of this Agreement, and supersedes and terminates all prior agreements and
understandings between the Company and Recipient with respect to the subject
matter of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Employee Retention Bonus
Agreement to be executed by the parties or their duly authorized representatives
as of the date first written above.

 

COMPANY: XENOPORT, INC.

/s/ Vincent Angotti

(Signature) By:   Vincent Angotti   Chief Executive Officer

 

RECIPIENT: WILLIAM G. HARRIS

/s/ William G. Harris

(Signature)

 

3